DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims (1, 7), 2, 11, 17, drawn to an apparatus/device with a plunge guide assembly.
II.	Claims (1, 7), 3, 8-10, 18, drawn to an apparatus/device with a latch plate assembly.
III.	Claims (1, 7), 4, 12, 13, 19, drawn to an apparatus/device with a interlock system.
IV.	Claims (1, 7), 5, 14, 15, 24-26, drawn to an apparatus/device with a blade guard system.
V.	Claims (1, 7), 6, 16, 21-23, drawn to an apparatus/device with a chip management system.
VI.	Claims 27, drawn to clamping system.

It is noted that claims 1 and 7 are considered to be NOT part of any of Groups     I-V but have been shown as such parenthetically to communicate more clearly which claims will be considered for examination upon election of one of Groups I-V.
Claim 1 links inventions I-V. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.
Claim 7 links inventions I-V. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claim 7.
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Subcombinations Disclosed As Useable Together
Invention I is related to Inventions II-VI as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Group I has separate utility such as without the specific configuration of the latch plate assembly of Group II, the specific configuration of the interlock system of Group III, the specific configuration of the blade guard system of Group IV, the specific configuration of the chip management system of Group V, or the specific configuration of the clamping system of Group VI. Conversely, the subcombinations of Groups II-VI each has separate utility such as without the specific plunge guide configuration of Group I. See MPEP § 806.05(d).
Invention II is related to Inventions III-VI as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of      Group II has separate utility such as without the specific configuration of the interlock system of Group III, the specific configuration of the blade guard system of Group IV, the specific configuration of the chip management system of Group V, or the specific configuration of the clamping system of Group VI. Conversely, the subcombinations of Groups III-VI each has separate utility such as without the specific configuration of the latch plate assembly of Group II. See MPEP § 806.05(d).
Invention III is related to Inventions IV-VI as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of      Group III has separate utility such as without the specific configuration of the blade guard system of Group IV, the specific configuration of the chip management system of Group V, or the specific configuration of the clamping system of Group VI. Conversely, the subcombinations of Groups IV-VI each has separate utility such as without the specific configuration of the interlock system of Group III. See MPEP § 806.05(d).
Invention IV is related to Inventions V-VI as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of      Group IV has separate utility such as without the specific configuration of the chip management system of Group V, or the specific configuration of the clamping system of Group VI. Conversely, the subcombinations of Groups V-VI each has separate utility such as without the specific configuration of the blade guard system of Group IV. See MPEP § 806.05(d).
Invention V is related to Invention VI as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of      Group V has separate utility such as without the specific configuration of the clamping system of Group VI. Conversely, the subcombination of Group VI has separate utility such as without the specific configuration of the chip management system of Group V. See MPEP § 806.05(d).
The above invention are considered to be related inventions, wherein “[r]elated inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” MPEP 806.05 (emphasis added)
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because this Restriction/Election Requirement is considered to be complex, a telephone call was NOT made to request an oral election to the above restriction requirement. See MPEP 812.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
June 5, 2022